United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE INTERIOR, FOREST )
SERVICE, Fort Wainwright, AK, Employer
)
___________________________________________ )
G.B., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1216
Issued: March 6, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 18, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ decision dated January 24, 2008 which granted him a schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.
ISSUE
The issue is whether appellant has more than 23 percent impairment of the left lower
extremity.
FACTUAL HISTORY
On March 14, 2005 appellant, then a 49-year-old forestry technician, filed a traumatic
injury claim alleging that, on March 10, 2005, while marking boundaries for a work project, he
injured his left knee. He did not stop work. The Office accepted appellant’s claim for left knee
strain and effusion of the left knee and authorized left knee surgery which was performed on
March 23, 2006.

Appellant submitted an x-ray of the left knee dated March 15, 2005, which revealed
evidence of prior left knee surgery, medial compartment narrowing bilaterally and classical
subluxation of the left patella.1 An April 1, 2005 magnetic resonance imaging (MRI) scan of the
left knee revealed postoperative changes involving the lateral tibial plateau, avulsion injury,
prominent degenerative changes involving the mid and posterior aspect of the lateral meniscus,
torn anterior cruciate ligament (ACL) and early osteoarthritis. In a February 27, 2006 report,
Dr. Richard S. Janey, a Board-certified orthopedist, diagnosed left knee ACL tear, left knee
lateral meniscus tear and left knee retained hardware. He noted that appellant had a prior left
knee surgery over the lateral compartment of the knee with a well-healed incision and
recommended an ACL reconstruction for stabilization. On March 23, 2006 Dr. Janey performed
a left knee ACL patellar tendon reconstruction, left knee arthroscopic partial medial
meniscectomy and lateral meniscectomy with hardware removal. He diagnosed left knee ACL
tear, left knee lateral meniscus tear, retained hardware of the left knee and medical meniscus tear
of the anterior horn.
Thereafter, appellant was treated by Dr. Mathew S. Shapiro, a Board-certified
orthopedist, for significant left knee stiffness, pain, dysfunction and severe postsurgical limp.
Dr. Shapiro advised that physical therapy was ineffective in restoring normal range of motion
and diagnosed postoperative arthrofibrosis of the left knee. On October 9, 2006 he performed a
left arthroscopic excision of arthrofibrosis, multicompartmental synovectomy, lateral retinacular
release and manipulation. Appellant submitted reports dated October 17, 2006 to April 4, 2007
from Dr. Shapiro, who noted that appellant was progressing slowly postsurgery and diagnosed
status post arthrofibrosis surgery, persistent stiffness and a large effusion. Dr. Shapiro
recommended additional surgery and on April 9, 2007 performed an open excision of
arthrofibrosis with medial and lateral patellar retinacular releases of the left knee and diagnosed
arthrofibrosis of the left knee. In subsequent reports, he noted that appellant was recovering
from surgery without complications but range of motion was suboptimal.2 On November 6,
2007 Dr. Shapiro noted that appellant reached maximum medical improvement and advised that
no further treatment was necessary.
On November 26, 2007 appellant filed a claim for a schedule award. On December 7,
2007 the Office advised him of the need for additional medical evidence. Specifically, it
requested that appellant submit a physician’s opinion regarding the extent of any permanent
impairment due to the accepted condition. The Office advised that the impairment rating should
be prepared in accordance with the fifth edition of the American Medical Association, Guides to
the Evaluation of Permanent Impairment.3
Appellant submitted a December 5, 2007 report from Dr. Stanley L. James, a Boardcertified orthopedist and an associate of Dr. Shapiro, who noted a history of injury and
subsequent medical treatment and surgeries. Dr. James diagnosed post ACL reconstruction with
1

The record indicates that appellant had a left knee meniscal repair in 1983.

2

On January 8, 2007 the Office denied appellant’s claim for six hours of compensation on October 4, 2006. On
June 12, 2007 a hearing representative affirmed the Office’s decision. Appellant has not appealed the June 12, 2007
decision.
3

A.M.A., Guides (5th ed. 2001).

2

partial medial and lateral meniscectomy and residuals of arthrofibrosis secondary to the work
incident of March 2005. He opined that, in accordance with the A.M.A., Guides, appellant had
22 percent impairment of the left leg. Dr. James based his impairment rating on mild ACL
laxity, mild medial collateral ligament laxity and partial medial and later meniscectomies. He
noted findings upon physical examination for ligament testing of “1+ valgus laxity” at three
degrees of flexion and a flexion drawer test indicative of mild ACL instability. Dr. James noted
that impairment for partial medial and lateral meniscectomy of the left knee was 10 percent,4
impairment for mild ACL laxity was 7 percent5 and impairment for mild medial collateral
ligament laxity was 7 percent,6 for a 22 percent impairment of the left lower extremity using the
Combined Values Chart.7
In a report dated January 23, 2008, an Office medical adviser determined in accordance
with the A.M.A., Guides that appellant sustained 23 percent impairment of the left lower
extremity. He noted maximum medical improvement occurred on September 18, 2007. The
medical adviser concurred with Dr. James’ findings that impairment for partial medial and lateral
meniscectomy of the left knee was 10 percent, impairment for mild ACL laxity was 7 percent
and impairment for mild medial collateral ligament laxity was 7 percent. He noted that the final
left lower extremity impairment secondary to diagnosis-based impairments was equal to the
combination of impairment for the left partial medial and lateral meniscectomies and instability
of the left knee measured by ligament laxity, for a 23 percent impairment of the left lower
extremity using the Combined Values Chart.8
In a decision dated January 24, 2008, the Office granted appellant a schedule award for
23 percent impairment of the left lower extremity. The period of the schedule award was from
September 18, 2007 to December 24, 2008.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act9 and its
implementing regulations10 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be

4

Id. at 546, Table 17-33.

5

Id.

6

Id.

7

Id. at 604.

8

Id.

9

5 U.S.C. § 8107.

10

20 C.F.R. § 10.404 (1999).

3

uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.
ANALYSIS
On appeal, appellant contends that he has more than 23 percent impairment of his left
lower extremity.
Appellant submitted a December 5, 2007 report from Dr. James who based his
impairment rating on mild ACL laxity, mild medial collateral ligament laxity and partial medial
and lateral meniscectomies. Dr. James opined that this was a more thorough assessment of
impairment than utilizing thigh atrophy or range of motion. He noted that, since partial
meniscectomies and ligament laxities were part of the diagnosed-based estimates, neither the
thigh atrophy nor the range of motion could be combined. Dr. James noted that impairment for
partial medial and lateral meniscectomy of the left knee was 10 percent,11 mild ACL laxity was 7
percent12 and mild medial collateral ligament laxity was 7 percent.13 However, he incorrectly
noted that appellant sustained a 22 percent impairment of the left lower extremity using the
Combined Values Chart.14 Instead, the A.M.A., Guides, Combined Values Chart, provides for a
23 percent impairment rating when combining 10 percent medial and lateral meniscectomy of
the left knee, 7 percent for mild ACL laxity and 7 percent for mild medial collateral ligament
laxity.15
The Office’s medical adviser generally concurred with Dr. James’s findings and also
correlated them to provisions in the A.M.A., Guides. In a report dated January 23, 2008, he
determined that appellant sustained 23 percent impairment of the left lower extremity. The
medical adviser noted that impairment for partial medial and lateral meniscectomy of the left
knee was 10 percent,16 mild ACL laxity was 7 percent17 and mild medial collateral ligament
laxity was 7 percent.18 He properly combined these diagnosis-based impairments to equal 23
percent impairment of the left leg.19 The medical adviser further noted that appellant’s
impairment was the largest allowable impairment secondary to the combination of impairment
methods which may be combined under Table 17-2, page 526 of the A.M.A., Guides. He noted
that impairment for loss of left knee range of motion and left thigh atrophy were not able to be
11

A.M.A., Guides 546, Table 17-33.

12

Id.

13

Id.

14

Id. at 604.

15

Id.

16

Id. at 546, Table 17-33.

17

Id.

18

Id.

19

Id. at 604.

4

combined with diagnosis-based impairments, pursuant to Table 17-2 of the A.M.A., Guides, so
that the greatest applicable impairment rating was obtained by using diagnosis-based estimates.20
The Board notes that under the A.M.A., Guides appellant has no more than 23 percent
impairment of the left lower extremity.
On appeal, appellant asserts that the amount of the schedule award is insufficient as his
work injury caused a change in his lifestyle including an inability to work, difficulty in
completing normal and usual day to day tasks, inability to enjoy recreational activities and an
inability to enjoy his hobbies. However, the Board has held that the amount payable pursuant to
a schedule award does not take into account the effect that the impairment has on employment
opportunities, wage-earning capacity, sports, hobbies or other lifestyle activities.21
CONCLUSION
The Board finds that appellant has no more than 23 percent permanent impairment of the
left lower extremity.
ORDER
IT IS HEREBY ORDERED THAT the January 24, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 6, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

20

Table 17-2 specifically provides that impairment due to lost range of motion or atrophy not be combined with
impairment derived from diagnosis-based estimates. As noted, Dr. James, appellant’s examining physician, opined
that the diagnosis-based estimates provided a more thorough estimate of appellant’s impairment.
21

Ruben Franco, 54 ECAB 496 (2003).

5

